Title: Query to the Casuist: The Case of the Missing Horse, 18 January 1732
From: Franklin, Benjamin
To: 


To the Printer of the Gazette.
In one of your Papers about two Years since, there was an Account of a Horse which by Mistake was shot in a Field in the Night, by a Man who lay watching for Deer. The Account was accompanied with a Query, Whether the Man ought to pay for the Horse, since it was by Misadventure, and the Horse a Trespasser? The Query, I remember, was answered the Week following, very much to my Satisfaction, by one that stil’d himself The Casuist. If Mr. Casuist be yet in being, I would by your means communicate to him another Query about a Horse; on which I should be glad to have his Opinion. The Case is this: A Man bargained with another, for the Keeping of his Horse six Months, while he made a Voyage to Barbadoes. At his Return, he demands the Horse. The Man who had him to keep, assures the Owner, that his Horse stray’d away, or was stolen, within a few Days after he receiv’d him, and that he has not heard of him since. The Owner then demands the Value of his Horse in Money. Query, Whether the Man who took the Horse to keep, may not justly demand a Deduction of so much as the Keeping of the Horse would have amounted to for Six Months, according to the Agreement?
T. P.
